Citation Nr: 1203622	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the cervical spine, claimed as neck injury and cervicalgia.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a varicocele.

4.  Entitlement to service connection for a pulled right hamstring.

5.  Entitlement to service connection for a pulled left hamstring.

6.  Entitlement to service connection for arthritis of the right shoulder.

7.  Entitlement to service connection for arthritis of the right knee.  

8.  Entitlement to service connection for arthritis of the left knee.

9.  Entitlement to service connection for arthritis of left ankle.

10.  Entitlement to service connection for arthritis of the right elbow.

11.  Entitlement to service connection for arthritis of left elbow.  

12.  Entitlement to service connection for arthritis of the right hand.

13.  Entitlement to service connection for arthritis of the left hand.

14.  Entitlement to service connection for arthritis of the right hip.

15.  Entitlement to service connection for arthritis of the left hip.  

16.  Entitlement to an initial evaluation in excess of 10 percent for a left shoulder sprain.  

17.  Entitlement to an increased initial evaluation for plantar fasciitis of the left foot, rated as noncompensably disabling prior to April 14, 2008 and as 10 percent disabling thereafter.  

18.  Entitlement to an initial evaluation in excess of 10 percent for actinic keratosis and skin growths.

19.  Entitlement to an increased (compensable) initial rating for status post avulsion fracture of the right ankle to include arthritis.

20.  Entitlement to an increased (compensable) initial rating for residuals of a right index finger fracture.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to February 2007.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Benefits Delivery at Discharge unit at the Winston-Salem, North Carolina Regional Office (RO).  Since that decision, the Denver, Colorado has assumed jurisdiction over the case.

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge in April 2011.  A transcript of the hearing has been associated with the claims folder.

In the Veteran's August 2006 claim, he sought service connection for both a lumbar and a cervical spine disabilities.  In an August 2008 rating decision, the RO granted service connection for degenerative disc disease of the thoracic spine.  The rating criteria for diseases and injuries of the spine rates disabilities involving the thoracic and lumbar spines together as one anatomical region for disability rating purposes; however, the cervical spine is considered a separate anatomical entity from the thoracolumbar spine for rating purposes, and it is therefore possible to receive separate ratings for a thoracolumbar disability and a cervical spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (6) (providing that the thoracolumbar and cervical spine shall generally be separately evaluated).  Accordingly, the grant of service connection for a thoracic spine disability resolved the Veteran's claim for service connection for a lumbar spine condition, and this claim is therefore not before the Board.  However, the Veteran's claim for service connection for a neck condition was not resolved by the rating decision, and it therefore remains pending before the Board at this time.  

On his June 2007 notice of disagreement, the Veteran did not list the issue of entitlement to service connection for arthritis of the right ankle.  The issue was listed on the May 2008 statement of the case, and the Veteran included it on his May 2008 substantive appeal.  At his hearing, it was discussed that the Veteran had already been service connected for a right ankle disability and that to pursue a separate rating for arthritis would essentially be pyramiding, as the Veteran acknowledged that the primary symptoms he had from his right ankle were pain and limitation of motion, which were the very symptoms which his rating was based on.  As such, the Board has merged the claim for service connection for right ankle arthritis with the Veteran's claim for an increased rating for his service connected right ankle disability.

At his April 2011 hearing, the Veteran stated that he is receiving injections in his right heel to treat his plantar fasciitis.  Though the Veteran is service-connected for plantar fasciitis in his left foot, he is not in his right.  Further, the Veteran stated that he suffers from bone spurs in his left heel, but that this issue has not been adjudicated.  Thus, the Board finds that the issues of entitlement to service connection for plantar fasciitis of the right foot and bone spurs of the left heel have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for a varicocele, for pulled right and left hamstrings and for arthritis of the right shoulder, the left ankle, the elbows, the hips, the knees, and the hands; as well as the issues of entitlement to increased initial ratings for a left shoulder sprain, for actinic keratosis, and for status post avulsion fracture of the right ankle are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently has degenerative joint disease of the cervical spine, and the evidence of record establishes that the disability manifested to a compensable degree within one year of his separation from active military service.  

2.  The competent evidence of record does not establish that the Veteran has been diagnosed with bilateral pes planus.  

3.  The Veteran has complete range of motion in his right index finger, and his right index finger is not ankylosed.  

4.  Prior to April 14, 2008, the evidence failed to show that the Veteran had a moderate left foot disability; that he experienced anterior metatarsalgia; or that his plantar fasciitis caused severe flatfoot.

5.  As of April 14, 2008, the Veteran's left foot plantar fasciitis was shown to cause a moderate foot disability, but the evidence did not show a moderately severe left foot disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the cervical spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

2.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  The criteria for a compensable rating for the Veteran's residuals of a right index finger fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, Diagnostic Codes (DC) 5227, 5229 (2011).

4.  Criteria for a rating in excess of 10 percent for plantar fasciitis, to include a compensable rating earlier than April 14, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5276, 5279, 5284 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

First, with respect to the Veteran's claims that are being denied in this decision, the VCAA duty to notify was satisfied by way of a letter provided to the Veteran prior to the initial RO decision in this matter that addressed the notice elements.  A copy of this letter is included in the Veteran's claims file.  Though this letter is undated, in August 2006, the Veteran acknowledged his receiving this information.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, as well as how VA assigns disability ratings and establishes effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's claim for an increased initial rating for residuals of a right index finger fracture and for plantar fasciitis of the left foot, VA has met its duty to notify for this claim.  Service connection for these issues was granted in a May 2007 rating decision.  The Veteran is now appealing the downstream issue of the initial ratings that were assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Board is granting service connection for the Veteran's degenerative joint disease of the cervical spine.  Because this decision is favorable to the Veteran, no possible prejudice exists with regard to notifying or assisting him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claims being decided herein.  Additionally, the Veteran testified at a hearing before the Board.

The Board notes that the evidence already of record is adequate to allow fair resolution of the claims decided below.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain disabilities are presumed to be service connected if evidence of the disease manifests itself to a compensable degree within one year of the end of the Veteran's service; arthritis is one of the chronic conditions subject to this presumption.  38 C.F.R. §§ 3.307, 3.309(a).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently has a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In this case, the Veteran seeks service connection for multiple disabilities.  For the purpose of clarity, each condition will be evaluated separately below.  

Service Connection for a Degenerative Joint Disease of the Cervical Spine

The Veteran seeks service connection for a cervical spine condition.  For the reasons that follow, his claim shall be granted.  

A review of the Veteran's VA treatment records reveals that he currently has a cervical spine condition.  He testified at a hearing before the Board that while in service he slipped on ice and essentially pile-drove his head into the ground.  He indicated that since that time he had experienced chronic tightness in his neck, as well as some difficulty turning his head in certain directions.  Service treatment records confirm that the Veteran sought treatment after such an injury and was diagnosed with cervicalgia at that time.

In August 2006, the Veteran underwent a VA examination at which he reported his fall in service, but he denied experiencing any pain at that time, and the examiner did not find any pathology upon which to base a diagnosis, although it is noted that no radiological images were obtained at the examination.

Following his active service, the Veteran continued to complain about neck pain in his initial VA treatment records.  X-rays were taken in May 2007, just three months after the Veteran separated from a lengthy career in the military, which revealed moderate narrowing of the uncovertebral joints at C4-5.  A February 2008 MRI revealed trace posterior disc osteophytes without significant central canal or neural foraminal compromise at C4-5 and C5-6.  In July 2008, the Veteran was diagnosed as suffering from moderate degenerative joint disease of his cervical spine.  In August 2008, he was diagnosed as suffering from a chronic cervical strain and moderate degenerative joint disease at C5-6.

As noted above, service connection may be granted for arthritis if it manifests to a compensable degree within one year of the end of a veteran's active service.  38 C.F.R. §§ 3.307, 3.309(a).  Here, the X-rays in May 2007 first showed arthritic changes in the Veteran's cervical spine, just three months after he separated from approximately thirty years of military service.  The arthritic changes were confirmed by the February 2008 MRI; and these images eventually led to the Veteran being diagnosed with degenerative joint disease of the cervical spine later in 2008.  As such, the Board finds that the Veteran's cervical arthritis was shown to have had its onset within one year of the Veteran separating from active military service.  See Dorland's Illustrated Medical Dictionary 1365 (31st ed. 2007) (explaining that the terms "degenerative joint disease," "osteoarthritis," and "degenerative arthritis" are interchangeable).  

Furthermore, the Board notes that treatment records from summer 2008 show that the Veteran had decreased range of motion in his neck, which given his degenerative joint disease diagnosis, qualifies him for a compensable rating.  Though these measurements were not taken within a year of the Veteran's active service, they represent the first time that range of motion in the Veteran's neck was actually recorded during the course of his appeal.  The Board shall thus resolve all reasonable doubt in favor of the Veteran and find that he experienced degenerative joint disease his cervical spine to a compensable degree within a year of his retirement from service.  

Accordingly, the criteria for service connection for degenerative joint disease of the cervical spine have been met, and the Veteran's claim is therefore granted.

Entitlement to Service Connection for Bilateral Pes Planus

The Veteran also seeks service connection for bilateral pes planus.  For the reasons that follow, his claim shall be denied.  

Though the Veteran has frequently complained of bilateral foot pain and problems with his feet, he has not actually been diagnosed with pes planus in either foot.  During his active service, the Veteran complained of suffering from sharp pain in his left heel in June 1982.  He was diagnosed as suffering from tendonitis.  In February 2001, the Veteran underwent an X-ray to determine whether he was suffering from heel spurs.  X-rays revealed no evidence of fracture, dislocation, arthritic, or inflammatory changes.  The Veteran's foot was described as "normal."  

At his August 2006 VA examination, the medical officer found the Veteran's historical report of "deformed feet" to be unverifiable by physical examination.  It was noted that the Veteran had no problem with his frequent running or with his annual PT test running.  Moreover, on examination, there was no redness, swelling, or tenderness on any aspect of either foot.  In conclusion, the medical officer indicated that pes planus was not apparent.

Following service, the Veteran has continued to complain about foot pain, such as in July 2007.  At his April 2011 hearing before the Board, the Veteran contended that he had pes planus and foot pain as a result of his running.  He also believed that his plantar fasciitis has either caused or aggravated his pes planus.  

That being said, there is no evidence that the foot pain which the Veteran experienced his active service and thereafter has been caused by pes planus.  In April 1988, for instance, the Veteran was seen for possible pes planus, however, while he was diagnosed as suffering from a forefoot deformity, he was not actually diagnosed with pes planus.  In a December 2004 medical examination, the Veteran's feet were noted to have a "normal arch;" he was again not found to have pes planus. 

At an April 2008 VA podiatry consult, the Veteran was diagnosed with plantar fasciitis but not with pes planus.  

The Veteran himself believes that he has pes planus, a contention which he reiterated at his April 2011 hearing, stating that he believe that he has pes planus as a result of either running or of his bilateral plantar fasciitis.  The Veteran, however, is not competent to provide a diagnosis for his foot pain.  Though the Veteran is competent to provide statements regarding his foot pain (which the Board has summarized above), providing a particular diagnosis for that foot pain requires specialized medical training and expertise, which the Veteran lacks.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (stating that though a layperson may be competent to identify a condition like a broken leg, she would not be competent to identify a form of cancer).  As such, the Veteran's testimony alone is not considered competent to establish that he has pes planus in either foot.  

The Board acknowledges that the Veteran does have other ankle and foot disabilities, and these conditions are either discussed below or have been referred.  There is, however, no evidence that the Veteran has had pes planus in either foot since separation.  It is axiomatic that "in the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the credible and competent evidence does not establish that the Veteran currently has, or has at any time since service had, pes planus in either foot, his claim for service connection for this condition is denied.  

III.  Increased Rating 

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
Plantar fasciitis of the left foot, rated as noncompensable prior to April 14, 2008 and at 10 percent thereafter.  

The Veteran's plantar fasciitis of the left foot was initially rated as noncompensable under 38 C.F.R. § 4.71a, DC 5279; during the course of his appeal his rating was increased to 10 percent as of April 14, 2008, which was determined to be the first time that the evidence established a moderate foot disability.
 
In rating this claim, the Board has considered a variety of potentially applicable Diagnostic Codes.  However, regardless of which code is used, the evidence of record simply does not support a compensable rating for the Veteran's left plantar fasciitis prior to April 14, 2008 or a rating in excess of 10 percent thereafter.

Disabilities of the foot are rated under Diagnostic Codes 5276 through 5284.  Other foot claims have been referred or adjudicated elsewhere in this decision.  As such, this portion of the decision is focused on specifically the plantar fasciitis in the Veteran's left foot.  The Board has reviewed all of the foot-related Diagnostic Codes, but finds that 5276, 5279, and 5284 are most relevant here.

Diagnostic Code 5276 provides for the assignment of a noncompensable evaluation for pes planus which is manifested by mild symptoms relieved by a built-up shoe or arch supports.  Assignment of a 10 percent rating is warranted when pes planus is moderate, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  When there is severe unilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 20 percent rating is assigned.  A 30 percent rating is assigned for pronounced unilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a , Diagnostic Code 5276. 

Diagnostic Code 5279 provides a 10 percent rating for anterior metatarsalgia.

Diagnostic Code 5284, provides a 10 percent rating for moderate foot disabilities; a 20 percent rating for moderately severe foot disabilities; and a 30 percent rating for severe foot disabilities.  38 C.F.R. § 4.71a , Diagnostic Code 5284. The words slight, moderate, moderately severe, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

As noted, the Veteran was initially service connected for plantar fasciitis of the left foot in recognition of the fact that he had the condition; however, a noncompensable rating was assigned based on the findings of an August 2006 examination.

At this examination, the Veteran reported having experienced pain in his left foot which was eventually diagnosed as mild left foot plantar fasciitis.  He denied having any current symptoms of the left foot plantar fasciitis.  On examination there was no pain, tenderness, redness or swelling in the left foot.  The examiner diagnosed the Veteran with mild left foot plantar fasciitis that was responding well to orthotics.

As such, the disability was found to initially be mild.  Thus, a 10 percent rating would not be warranted under Diagnostic Code 5284 for a moderate foot disease.  A compensable rating would also not be warranted under Diagnostic Code 5276 as this contemplates a severe flat foot.  The examination also found no pain, tenderness, redness or swelling in the left foot which renders a compensable rating unwarranted under Diagnostic Code  5279.

There are no treatment records prior to April 14, 2008 that address the Veteran's plantar fasciitis of the left foot.  Similarly, the Veteran did not submit any statements prior to that date describing the symptoms, if any, caused by the plantar fasciitis in his left foot.  As such, the only evidence of record by which to evaluate the plantar fasciitis of the Veteran's left foot was the VA examination, which, as noted, did not support a compensable rating.

In April 2008, the Veteran was noted to have painful arches which he stated had been bothering him for approximately three months.  It was noted that in the past he had worn a silicon gel heel cup to help with the pain.  The Veteran's pain was approximately 4/10 at the treatment session.  The Veteran was found to be tender to palpation of the medial band of the plantar fascia and the medial calcaneal tubercle.  The Veteran was diagnosed with plantar fasciitis.  

Based on this examination, the Veteran was assigned a 10 percent rating.  He subsequently testified at a hearing before the Board in April 2011 that he concurred with the assessment that his plantar fasciitis was moderate as he felt his right foot was much worse.  Unlike the plantar fasciitis of the right foot, the Veteran reported that he had not required any shots for the plantar fasciitis in his left foot.  He indicated that his condition was primarily managed by shoe inserts.

This testimony further supports the conclusion that the Veteran's left foot plantar fasciitis currently amounts to a moderate left foot disability.  The Veteran has not required continued treatment of the left foot, but rather has been treating his left foot plantar fasciitis with inserts.  As such, a rating under Diagnostic Code 5279 is not warranted.

As described, the evidence of record does not support a compensable rating prior to April 2008 for the Veteran's left foot plantar fasciitis, and does not support a rating in excess of 10 percent thereafter.  As such, the Veteran's claim is denied.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Than v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's left foot plantar fasciitis that would render the schedular criteria inadequate.  The Veteran's main symptom is pain which is contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted. 

Residuals of a Right Index Finger Fracture rated as noncompensable 

A review of the history of the Veteran's claim is instructive.  The Veteran fractured his right index finger in November 1979 while playing basketball.  He sought service connection for his residuals of this fracture in his August 2006 claim.  The RO granted service connection for this condition in its May 2007 rating decision, assigning a noncompensable rating.  

The residuals of the Veteran's right index finger fracture have been evaluated as noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5229.  Under that Diagnostic Code, a 10 percent rating is assigned for limitation of motion of the index finger when there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible, or when extension is limited by more than 30 degrees.  Id.  A noncompensable rating is assigned when there is a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible with extension limited by no more than 30 degrees.  Id. 

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Again, the Veteran seeks an increased initial rating for his residuals of a right index finger fracture.  For the reasons that follow, his claim shall be denied.  

For this claim, there are only two pertinent pieces of evidence for the Board to consider.  First, the Veteran underwent a VA examination in August 2006.  At that examination, he stated that he fractured his right finger playing basketball, and was treated with a splint for two weeks thereafter.  Following that treatment, the Veteran stated that he has remained "asymptomatic" with respect to his index finger.  

Upon examination, the examiner found that the Veteran had no redness, swelling, or tenderness over any aspect of his right index finger.  The Veteran had complete range of motion at the second metacarpophalangeal joint and the second proximal interphalangeal joint.  The examiner found that the Veteran suffered from status post fracture of the right second finger with no residual disability.  

Second, in his April 2011 hearing, the Veteran stated that he suffers from pain and stiffness in the joints of his finger, but he also stated that he retains full range of motion in his right index finger.  

Given this evidence, the Board finds that the noncompensable rating assigned is proper.  Again, under Diagnostic Code 5229, to qualify for a compensable 10 percent rating, the evidence would have to show that the Veteran has a gap of one inch or more between the fingertip and the proximal transverse crease of his palm with the finger flexed to the extent possible, or it would have to show that extension in his index finger is limited by more than 30 degrees.  38 C.F.R. § 4.71a.  Here, the examiner from the Veteran's August 2006 VA examination did not report that the Veteran had any gap between the fingertip of his right index finger and the proximal transverse crease of his right palm.  The examiner also found that the Veteran had full range of motion at his metacarpophalangeal joint and his proximal interphalangeal joint on his right index finger.  Further, the Veteran himself acknowledged at his April 2011 hearing that he has a full range of motion in his right index finger.  Thus, there is no evidence that the Veteran has the gap between his finger and palm or the limitation of motion necessary to warrant a 10 percent rating.  

The Board has considered whether any analogous Diagnostic Codes would more closely approximate the Veteran's disability or would provide for a higher rating, but concludes that none do.  Only one other Diagnostic Code addresses limitation of motion of individual digits; Diagnostic Code 5225 provides a 10 percent rating for unfavorable or favorable ankylosis of the index finger.  

The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is clearly able to move the right index finger, and it is, therefore, not ankylosed.

With regard to the DeLuca factors, the Board notes that though the Veteran has complained of pain in his finger, there is no evidence that this pain has resulted in any decrease in his range of motion.  Moreover, even if the range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a compensable rating is not warranted based on limitation of motion.
 
Also, as the Veteran's disability has remained constant over the course of the appeals period, staged ratings are not at issue.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321.  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The evidence here shows that the Veteran's residuals of a right index finger fracture result include pain, but do not cause a decrease in range of motion or functional ability.  These symptoms are contemplated under the applicable rating criteria for finger injuries.  As such, the Veteran's symptoms are already provided for in the applicable rating criteria, and the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's residuals of a right index finger fracture are not productive of any limitation of motion or ankylosis in his right index finger.  Accordingly, the Board concludes that the criteria for an increased compensable rating for his residuals of a right index finger fracture have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, DCs 5227, 5229.


ORDER

Service connection for degenerative joint disease of the cervical spine is granted.  

Service connection for bilateral pes planus is denied.  

A compensable initial rating for the Veteran's residuals of a right index finger fracture is denied.

A rating in excess of 10 percent for plantar fasciitis of the left foot, to include a compensable rating prior to April 14, 2008, is denied. 


REMAND

For the reasons that follow, each of the Veteran's remaining claims requires a remand for further development.  

First, at his April 2011 hearing, the Veteran mentioned receiving private medical treatment for his skin.  On remand, the RO/AMC should ask the Veteran to either provide these records or to provide a release that allows VA to obtain them.  Also, the Veteran's updated VA treatment records should be obtained and added to his claims file.

Next, with respect to the Veteran's claim for service connection for a varicocele, the Board notes that the Veteran suffered from a varicocele in-service.  His December 1976 induction examination noted that he was suffering from an asymptomatic left varicocele.  An April 1988 report of medical examination noted that the Veteran was suffering from a "large left varicocele."  He was again treated for this condition in August 1996.  

Despite this in-service treatment, the examiner from the Veteran's August 2006 VA examination did not examine the Veteran to determine the existence or current severity of the Veteran's varicocele.  Instead, the examiner only recorded the Veteran's statement that his symptoms had resolved and deferred any examination.  In his April 2011 hearing, the Veteran asserted that his testicle remains swollen.  

Given the Veteran's testimony and his documented in-service complaints, the Veteran should undergo a VA examination to determine whether he continues to have a varicocele.  

With respect to the Veteran's musculoskeletal claims for service connection for right and left hamstrings, for arthritis of the right shoulder, arthritis of the left ankle, arthritis of the right and left hips, arthritis of the knees, arthritis of the hands and arthritis of the elbows, in the of each of these claimed disabilities, the examiner at the August 2006 VA examination did not find any actual disability.  Since that time, however, the Veteran's post-service VA treatment records show that he has complained of continuing problems with these conditions, but, as noted by the Veteran's representative, it did not appear that the Veteran had ever actually had any radiological testing such as x-rays to confirm whether he actually had arthritis in any of these joints.  

Given the Veteran's in-service complaints for each of these muscles and joints and his credible post-service complaints of pain, the Board believes it prudent to remand the Veteran's claim in order that he may undergo a new VA examination, with appropriate testing.   

With respect to the Veteran's increased ratings claims for musculoskeletal disabilities (left shoulder sprain and right ankle disability), the Veteran contended at his April 2011 hearing that these conditions have worsened since his August 2006 VA examination.  Given the Veteran's testimony and the fact that five years have passed since his last examination, the Board concludes that another examination should be provided.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  
 
Finally, with respect to the Veteran's claim for an increased rating for his service-connected actinic keratosis and skin growths, the Board does not find the August 2006 VA examination to be adequate.  The examiner did not record the size, shape, and features of many of the Veteran's lesions on his head, face, and scalp.  Further, his service treatment records reflect that the Veteran had lesions on other places across his body throughout his active service; and, at his April 2011 hearing, the Veteran asserted that he was suffering from an increasing number of lesions on his scalp.  

Given that the inadequacy of the August 2006 examination with respect to this issue, as well as the Veteran's complaints of suffering from an increasing number of lesions, the Veteran's claim must be remanded in order that he be provided with an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate). 
   
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide the name of the dermatologist he alluded to at his hearing from whom he is receiving treatment, then seek to obtain any identified treatment records.

2.  Obtain the Veteran's VA treatment records dated from August 2008 and thereafter and associate these records with his claims file.

3.  Schedule the Veteran for a VA genitourinary examination.  A copy of the claims file should be made available to the examiner, and complete rationale should be provided for any opinion expressed.  The examiner should determine whether the Veteran has a current varicocele; and if so, should provide an opinion whether it is at least as likely as not (50 percent or greater) that the current varicocele either began during or was otherwise caused by the Veteran's military service, or is related to the varicocele which the Veteran developed in service.

4.  Schedule the Veteran for a VA Joints examination.  A copy of the claims file should be made available to the examiner.  It is expressly noted that if radiological imaging is necessary to determine whether the Veteran has arthritis in certain joints, it should be conducted.

The examiner is then asked to answer the following questions with respect to each of the Veteran's remanded claims:

Bilateral Pulled Hamstrings: Does the Veteran currently have a hamstring disability in either of legs.  If so, is it at least as likely as not (50 percent or greater) that such a hamstring condition either had its onset in service or is causally related to his active service.  In doing so, the examiner should address whether there is any residual from the Veteran's numerous in-service reports of hamstring pulls; and as was suggested in an October 2009 treatment record which suggested that the Veteran likely had tearing at the left ischial tuberosity in the past.

Arthritis of the Right Shoulder:  Does the Veteran currently have either arthritis, or any other chronic right shoulder disability.  If so, is it at least as likely as not (50 percent or greater) that the current shoulder disability either began during or was otherwise caused by the Veteran's military service, to include as a result of a April 1984 weightlifting accident.
 
Arthritis of the Left Ankle:  Does the Veteran currently have either arthritis, or any other chronic left ankle disability.  If so, is it at least as likely as not (50 percent or greater) that the current disability either began during or was otherwise caused by the Veteran's military service; or is secondary to the Veteran's service-connected plantar fasciitis of the left foot, (i.e., is it either proximately due to or the result of his plantar fasciitis, or has there been an increase (aggravation) in this disability that is proximately due to or the result of his plantar fasciitis).
  
If aggravation of this condition is found to have occurred due to the Veteran's plantar fasciitis, the examiner should identify the baseline level of severity of the Veteran's ankle disability, pointing to medical evidence before the onset of aggravation or the earliest medical evidence created at any time between the onset of aggravation and the current level of severity.

Arthritis of the Right and Left Hips: Does the Veteran currently have arthritis in either hip, or any other chronic hip disability.  If so, is it at least as likely as not (50 percent or greater) that the current disability either began during or was otherwise caused by the Veteran's military service; or is secondary to the Veteran's service-connected plantar fasciitis of the left foot.

Arthritis of the Right and Left knees: Does the Veteran currently have arthritis in either knee, or any other chronic hip disability.  If so, is it at least as likely as not (50 percent or greater) that the current disability either began during or was otherwise caused by the Veteran's military service; or is secondary to the Veteran's service-connected plantar fasciitis of the left foot.

Arthritis of the Right and Left Elbows: Does the Veteran currently have arthritis in either elbow, or any other chronic elbow disability.  If so, is it at least as likely as not (50 percent or greater) that the current elbow disability either began during or was otherwise caused by the Veteran's military service.

Arthritis of the Right and Left Hands: Does the Veteran currently have arthritis in either hand, or any other chronic hip disability.  If so, is it at least as likely as not (50 percent or greater) that the current hand disability either began during or was otherwise caused by the Veteran's military service.

Increased Rating Claims:  Please provide the current nature and severity of the Veteran's service-connected left shoulder sprain and status post avulsion fracture of the right ankle.  All indicated studies and tests should be performed with respect to each disability.  The examiner should specifically provide the range of motion for each joint, and should indicate whether range of motion is functionally limited by pain, weakness, stiffness, fatigability, or lack of endurance after repetitive motion.

5.  Schedule the Veteran for a VA skin examination to determine the nature and severity of his service-connected actinic keratosis and skin growths.  

A copy of the claims file should be made available to the examiner, and his report should reflect that he reviewed the Veteran's claims file prior to examining the Veteran.  All clinical findings should be reported in detail.

6.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


